DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2 and 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the L1 layer" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the innermost layer" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the same layer" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the L1 layer" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the innermost layer" in line 20-21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the largest areas" in line 21-22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the outermost side" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the same" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the ratios" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the L1 layer" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the innermost layer" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the same layer" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the L1 layer" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the innermost layer" in line 25-26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the largest areas" in line 26-27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the same" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the same" in line 31-32.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the outermost side" in line 33.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the same" in line 35.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the ratios" in line 35.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the L1 layer" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the innermost layer" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the same layer" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the L1 layer" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the innermost layer" in line 21-22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the largest areas" in line 22-23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the same" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the same" in line 27-28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the outermost side" in line 29.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the same" in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the ratios" in line 31.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (2016/0079323).
Re claims 1 and 11, Choi et al. disclose a display substrate (100), comprising a display area (10/11 in Fig. 4), a peripheral area (20), and a pixel definition layer (113/200/201 in Fig. 5); wherein the pixel definition layer comprises: a display pixel definition region (10/11) and an assistant pixel definition region (20) surrounding the 

    PNG
    media_image1.png
    468
    569
    media_image1.png
    Greyscale



Re claim 7, Choi  et al. disclose wherein the first pixel definition units and the second pixel definition units are arranged in a matrix (Fig. 4 shows the first pixel definition units and the second pixel definition units are arranged in a matrix).
Re claims 8-10, Choi et al. disclose an ink-jet printing method for preparing the display ([0118]).  The same amount of ink is deposited in the second active area pixels and in the dummy pixels, as can be seen from Figure 5 wherein the organic emission layers 215 and 214 have the same thickness and area. Less ink is probably deposited in the first active area (smaller organic emission layer 114 in Figure 5).
Re claim 12, Choi et al. disclose wherein forming of the plurality of first pixels and the plurality of second pixels comprises: ink-jet printing organic materials in the openings of the first pixel definition units and the second pixel definition units to form an organic functional layer (114/214/215) ([0114]).
Re claim 13, Choi et al. disclose wherein the same amount of ink is deposited in the second active area pixels and in the dummy pixels, as can be seen from Figure 5 wherein the organic emission layers 215 and 214 have the same thickness and area.
Re claims 14 and 19, Choi et al. disclose wherein the organic functional layer comprises at least one of an organic light-emitting layer (114/214/215), an electron injection layer (EIL), a hole injection layer (HIL), an electron transfer layer (ETL) and a hole transfer layer (HTL) ([0119]).



Claim(s) 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (2014/0084258).
Re claim 1, Choi discloses a display substrate (115), comprising a display area (DA), a peripheral area (NDA), and a pixel definition layer (PDL); wherein the pixel definition layer comprises: a display pixel definition region (DA) and an assistant pixel definition region (NDA) surrounding the display pixel definition region (Fig.4 only shows part of the display), the display pixel definition region comprising a plurality of first pixel definition units (PX1, PX2,…), the assistant pixel definition region comprising a plurality of second pixel definition units (NPX1, NPX2, NPX3), an opening area of each second pixel definition unit being greater than that of each first pixel definition unit (Figs. 5C, 5D & [007-0078]), the display pixel definition region being in the display area, the assistant pixel definition region being in the peripheral area, the plurality of first pixel definition units being configured to form display pixels, and the plurality of second pixel definition units being configured to form assistant pixels (claim 1); the opening areas of the plurality of first pixel definition units located in the display pixel definition region are same, the opening areas of the plurality of second pixel definition units located in the assistant pixel definition region are different ([0074]), the opening areas of the second pixel definition units of the L1 layer, which is the innermost layer, are equal to the opening areas of the first pixel definition units ([0078]) (See Fig. 5D annotated below).

    PNG
    media_image2.png
    392
    543
    media_image2.png
    Greyscale


Re claims 2, 5 and 6, Choi discloses that there are three layers of non-pixels NPX1, NPX2, NPX3 surrounding the active pixels PX ([0066]) that increase in size gradually form the inner side to the outer side of the display.

Claim Rejections - 35 USC § 103
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (2016/0079323) as applied to claims 1, 7-15 and 19 above, and further in view of Choi (2014/0084258).
Choi et al. does not disclose wherein the assistant pixel definition region comprises 3-6 layers of the second pixel definition units.
Re claims 16 and 17, Choi discloses that there are three layers of non-pixels NPX1, NPX2, NPX3 surrounding the active pixels PX ([0066]) that increase in size gradually form the inner side to the outer side of the display.
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Choi and Choi et al. to enable the pixel openings 
Re claim 18, Choi  et al. disclose wherein the first pixel definition units and the second pixel definition units are arranged in a matrix (Fig. 4 shows the first pixel definition units and the second pixel definition units are arranged in a matrix).

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0033830 A1 disclose a similar configuration of a display substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        March 29, 2022